Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/13/2021 has been entered.
DETAILED ACTION
Response to Amendment
Applicant’s “Amendment” filed on 12/13/2021 has been considered.
Claims 1, 2, 11 and 17 are amended. Claims 1-20 remain pending in this application and an action on the merits follow.
Applicant’s response by virtue of amendment to claims and arguments has overcome the Examiner’s rejection under 35 USC § 112.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-5, 7, 8, 11-13, 15, and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2008/0103787 to Cavanugh et al., in view of U.S. Patent Application Publication No. 2010/0223170 to Bahar.
With regard to claims 1, 8, 11, and 17, Cavanaugh discloses a computer implemented method for providing automated entry to real properties listed for sale or rent, comprising: 
providing a searchable listing for the real properties: wherein for each real property the searchable listing includes description information about the real property, wherein the description information for each real property does not include property entry details that enable entry into any locked building within the real property, and wherein the description information is available to the user without regard to geographic location of the user while the property entry details are released to the user conditioned on geographic location of the user relative to the property (paragraphs 3, 30-32, and 34, In the MLS, information regarding properties can be listed in a database so that brokers (or buyers) can browse the database in search of property listings that may suit their customers or their own needs. In some embodiments according to the invention, the access information is provided in response to a password (also stored by the description information is available to the user without regard to geographic location of the user”);
receiving, by a portable computing device, a user selection to view a property, the property being real property listed for sale or rent and the real property including a locked building (paragraph 29, the mobile terminal may be used to forward a request to show a property that is included in the real property listing database);
in response to receipt of the user selection to view the property, performing the following by the portable computing device: confirming, by the portable computing device, the property is available for automated entry by the user (paragraph 29-30 and 52-54, The recipient can forward a response to the mobile terminal indicating whether the property is available for showing.  Additional information that can be associated with a listing in the database 305 is generally referred to as property access information and it can include lockbox location indicating location of a lockbox at the real property which the broker may use to access the property),
displaying to a user a location of the property on a mapping application (Fig. 4), displaying to the user a position of the portable computing device relative to the location of the property on the mapping application, including using, by the portable computing device, a positioning system, the positioning system using a triangulation technique to determine a geographic location of the portable computing device and distance of the portable computing system relative to the property (Fig. 4, paragraphs 24, 26, 59, 61, and 62, A mobile terminal may be, for example, a cellular radiotelephone; a Personal Communications System (PCS) terminal that may combine a cellular radiotelephone with a global positioning system (GPS) receiver. in some embodiments according to the 
hiding from the user, property entry details until the user checks in within the predetermined distance from the property, the predetermined distance being less than or equal to one half mile from the property, including using the triangulation technique to determine whether the user position is within the predetermined distance from the location of the property before providing the property entry details allowing the user to 
However, Cavanaugh does not disclose enabling automated entry to the user when automated entry is available for the user, wherein once automated entry is enabled, the user is enable to enter the property by using a code, a pattern or a signal supplied by the portable computing device to open a lock or a lock box located at the property.

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify Cavanaugh to include, enabling automated entry to the user when automated entry is available for the user, wherein once automated entry is enabled, the user is enable to enter the property by using a code, a pattern or a signal supplied by the portable computing device to open a lock or a lock 
With regard to claim 2, Cavanaugh discloses receiving the user selection of the property includes the user selecting a property from search results of the searchable listing for the real properties (paragraph 3, information regarding properties can be listed in a database so that brokers (or buyers) can browse the database in search of property listings that may suit their customers or their own needs).  
With regard to claims 3, 4, 12, 18, and 19, the combination of references discloses confirming property is available for automated entry by the user includes: confirming the user has successfully registered to be provided with automated entry; and, confirming the user has paid a fee for automated entry to the property (Bahar, paragraphs 2 and 20, Upon receiving a request from a registered member, the RSP would be able to reference that individual's account information and grant them the access code to the lockbox.  Upon giving the requesting individual the access code to the building structure's lockbox, the RSP would debit that individual for their requested access. Debiting may be done to the individual's account that is maintained with the RSP on a per request or membership fee basis); requesting the user to pay a fee for automated entry to the property; and, confirming the user has paid the fee for automated entry to the property (Bahar, paragraphs 2, 20, and 24).  
With regard to claim 5, the combination of references discloses enabling automated entry additionally includes one of the following: providing the portable computing device with a pattern readable by the lock box; Page 3 of 19providing the portable 
With regard to claims 7 and 15, Cavanaugh discloses the positioning system is a global positioning system (paragraph 24).  
With regard to claim 13, the combination of references discloses the automated entry module enables automated entry in one of the following ways: Page 5 of 19providing the user with a code to open a lock box; providing a signal to open the lock box; providing through the display interface a pattern readable by the lock box; providing the user with a code to open a door of the property; providing a signal to open the door of the property; providing through the display interface a pattern readable by a door locking device (Bahar, paragraphs 27-28 and 30).  
Claims 6, 10, and 14 are rejected under 35 U.S.C. 103(a) as being unpatentable over U.S. Patent Application Publication No. 2008/0103787 to Cavanugh et al., in view of U.S. Patent Application Publication No. 2010/0223170 to Bahar, and further in view of U.S. Patent Application Publication No. 2012/0246024 to Thomas et al.
With regard to claims 6 and 14, the combination of references substantially discloses the claimed invention, however, the combination of references does not disclose confirming the property is available for automated entry by the user includes consulting a list within a database that indicates automated entry status for the property.
However, Thomas teaches confirming the property is available for automated entry by the user includes consulting a list within a database that indicates automated entry status for the property (In some embodiments, the buyer preferences may be used 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify the combination of references to include, confirming the property is available for automated entry by the user includes consulting a list within a database that indicates automated entry status for the property, as taught in Thomas, in order to facilitate a self-service tour (Thomas, paragraphs 4 and 55).
With regard to claim 10, the combination of references substantially discloses the claimed invention, however, the combination of references does not disclose a user selection of a property is received by inputting an identifier from a sign located on the property.
However, Thomas teaches a user selection of a property is received by inputting an identifier from a sign located on the property (For example, request 190 may include a barcode scanned from a "for sale" sign located in front of the home. Application 162 may determine the home is for sale based on the presence of the barcode, paragraph 37).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify the combination of references to include, a user selection of a property is received by inputting an identifier from a sign located on the property, as taught in Thomas, in order to facilitate a self-service tour (Thomas, paragraphs 4 and 55).
Claims 9, 16, and 20 are rejected under 35 U.S.C. 103(a) as being unpatentable over U.S. Patent Application Publication No. 2008/0103787 to Cavanugh et al., in view of U.S. Patent Application Publication No. 2010/0223170 to Bahar, and further in view of U.S. Patent No. 6,839,880 to Morse et al.
With regard to claims 9, 16, and 20, the combination of references substantially discloses the claimed invention, however, the combination of references does not disclose collecting data and statistics about automated entry of the user to the property. Thomas discloses providing the buyer with a self-service access code to allow the buyer to tour the home without requiring a real estate agent, a seller, or a tour guide to be present (paragraph 4).
However, Morse teaches collecting data and statistics about automated entry of the user to the property (FIG. 15 is a block depiction of a diagram of a Tour Counter, or hit counter, screen display which may be used in an embodiment of this invention, wherein the affiliate or agent may obtain information about the number of visits or hits on each of his or her property units for which virtual tours are provided, as more fully shown in FIGS. 16A and 16B, Fig. 15 and DRTX 25).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify the combination of references to include, collecting data and statistics about automated entry of the user to the property, as taught in Morse, in order to manage properties in a much more efficient and desirable way (Morse, background paragraph 6).

Response to Arguments
Applicants' arguments filed on 12/13/2021 have been fully considered but they are not fully persuasive especially in light of the previously references used in the rejections. 
Applicants remark that “the combination of references does not disclose providing a searchable listing for the real properties: wherein for each real property the searchable listing includes description information about the real property, wherein the description information for each real property does not include property entry details that enable entry into any locked building within the real property, and wherein the description information is available to the user without regard to geographic location of the user while the property entry details are released to the user conditioned on geographic location of the user relative to the property; and using the triangulation technique to determine the user position”.
Examiner directs Applicants' attention to the office action above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARIEL J YU whose telephone number is (571)270-3312.  The examiner can normally be reached on 11AM - 7PM (M-F).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Uber can be reached on 571-270-3923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 
/ARIEL J YU/Primary Examiner, Art Unit 3687